426 So.2d 1212 (1983)
Thomas P. THIEL, Appellant/Cross-Appellee,
v.
Kathryn M. THIEL, Appellee/Cross-Appellant.
No. 82-373.
District Court of Appeal of Florida, Fourth District.
February 9, 1983.
*1213 Michael A. Lipsky of Mandina & Lipsky, P.A., Miami, for appellant/cross-appellee.
James P. O'Flarity of Law Offices of James P. O'Flarity, P.A., Palm Beach, for appellee/cross-appellant.
BERANEK, Judge.
This is an appeal from a final judgment dissolving a 17-year marriage. Over the years, the parties have accumulated substantial assets, not the least of which is a five bedroom home in an exclusive subdivision. The parties have maintained a rather lavish life style. There are two minor children who have also been educated and raised in a similarly lavish manner. In its final judgment, the trial court awarded the wife the husband's interest in the marital home as lump sum alimony, $640 per month rehabilitative alimony for four years, $1,000 per month permanent periodic alimony, $100 per week child support for each of the two children, one-half of all the jointly held personal property, and $5500 in attorneys' fees. We find that the trial court did not abuse its discretion in making these awards and affirm them. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980), and Hurtado v. Hurtado, 407 So.2d 627 (Fla. 4th DCA 1981).
The wife has filed a cross-appeal raising five issues, two of which require modification of the final judgment. The husband offered to give the wife all the silver and it was error for the trial court to divide the silver between the parties. Furthermore, the husband offered to continue paying the children's medical expenses and the trial court erred in not ordering him to do so. The final judgment is modified by awarding the silver to the wife and requiring that the husband pay the children's medical expenses. It is affirmed in all other aspects.
AFFIRMED AS MODIFIED.
DOWNEY, J., and GARRETT, EUGENE S., Associate Judge, concur.